EXHIBIT 10.7

 

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR PURCHASE OF STOCK UNDER THE

UNITED FIRE & CASUALTY 2008 STOCK PLAN

 

Grant Number 003

 

1.        Grant of Option. United Fire & Casualty Company (hereinafter the
“Company”), in the exercise of its sole discretion pursuant to the United Fire &
Casualty 2008 Stock Plan (the “Plan”), does on May 21, 2008 (the “Grant Date”)
hereby grant to Michael T. Wilkins (the “Optionee”) the option to purchase 8,463
shares of the common stock of the Company for a price of $33.43 per share upon
the terms and subject to the conditions hereinafter contained. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Plan. This agreement is not intended to be an incentive stock option agreement
as defined in Section 422 of the Code.

 

 

2.

Vesting Schedule.

 

a.         Subject to the terms of this Award Agreement and the Plan and
provided that the Awardee remains continuously employed throughout the vesting
periods set out below, the right to exercise this option shall vest as follows:

 

Vesting Date

  

Annual Percentage of Vesting

One (1) year from the Award Date

  

20%

Two (2) years from the Award Date

  

20%

Three (3) years from the Award Date

  

20%

Four (4) years from the Award Date

  

20%

Five (5) years from the Award Date

  

20%

 

b.         THIS OPTION WILL BE AFFECTED, WITH REGARD TO BOTH VESTING SCHEDULE
AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS WORKED,
PARTIAL DISABILITY, AND OTHER CHANGES IN THE OPTIONEE’S EMPLOYMENT STATUS AS
PROVIDED IN THE COMPANY’S CURRENT POLICIES IN SUCH MATTERS. THESE POLICIES MAY
CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE COMPANY’S SOLE DISCRETION, AND
THE OPTIONEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES IN EFFECT AT THE TIME OF
ANY EMPLOYMENT STATUS CHANGE. CONTACT HUMAN RESOURCES FOR A COPY OF THE MOST
CURRENT POLICY STATEMENT AT ANY POINT IN TIME.

 

 

3.

Expiration Date. This option shall expire ten (10) years from the Grant Date.

 

4.         Termination of Optionee’s Status as an Employee. Upon termination of
the Optionee’s Continuous Status as an Employee (as such term is defined in the
Plan), the Optionee may exercise this option to the extent exercisable on the
date of termination. Such exercise must occur within twenty-four (24) months
after the date of such termination (but in no event later than the date of
expiration of the term of this option as set forth in Section 3 above). To the
extent that the Optionee does not exercise this option within the time specified
in this Section 4, this option shall terminate.

 

5.         Disability of Optionee. Notwithstanding the provisions of Section 4
above, upon termination of the Optionee’s Continuous Status as an Employee as a
result of total and permanent disability (as such term is

 

--------------------------------------------------------------------------------

defined in the Plan), the Optionee may exercise this option, but only to the
extent of the right to exercise that would have accrued had the Optionee
remained in Continuous Status as an Employee for a period of twelve (12) months
after the date on which the Optionee ceased working as a result of the total and
permanent disability. If the Optionee’s disability originally required him or
her to take a short-term disability leave that was later converted into
long-term disability, then for the purposes of the preceding sentence the date
on which Optionee ceased working shall be deemed to be the date of commencement
of the short-term disability leave. Such exercise must occur within eighteen
(18) months from the date on which the Optionee ceased working as a result of
the total and permanent disability (but in no event later than the date of
expiration of the term of this option as set forth in Section 3 above). To the
extent that the Optionee does not exercise this option within the time specified
in this Section 5, this option shall terminate.

 

6.         Death of Optionee. Notwithstanding the provisions of Section 4 above,
upon the death of the Optionee:

 

a.         If the Optionee is, at the time of death, an employee of the Company,
this option may be exercised, at any time within twelve (12) months following
the date of death (but in no event later than the date of expiration of the term
of this option as set forth in Section 3 above), by the Optionee’s estate or by
a person who acquired the right to exercise this option by bequest or
inheritance, but only to the extent of the right to exercise that would have
accrued had Optionee continued living and remained in Continuous Status as an
Employee for twelve (12) months after the date of death; or

 

b.         If, at the time of death, this option has not yet expired but
Optionee’s Continuous Status as an Employee terminated prior to the date of
death, this option may be exercised, at any time within twelve (12) months
following the date of death (but in no event later than the date of expiration
of the term of this option as set forth in Section 3 above), by the Optionee’s
estate or by a person who acquired the right to exercise this option by bequest
or inheritance, but only to the extent of the right to exercise that had accrued
at the date of termination.

 

c.         To the extent that this option is not exercised by an authorized
representative of Optionee within the time specified in this Section 6, this
option shall terminate.

 

7.         Value of Unvested Options. In consideration of the grant of this
option, the Optionee agrees that upon and following termination of the
Optionee’s Continuous Status as an Employee for any reason, and regardless of
whether Optionee is terminated with or without cause, notice, or pre-termination
procedure or whether Optionee asserts or prevails on a claim that Optionee’s
employment was terminable only for cause or only with notice or pre-termination
procedure, any unvested portion of this option shall be deemed to have a value
of zero dollars ($0.00).

 

 

8.

Exercise of Option.

 

a.         The Optionee shall indicate the intention to exercise this option by
notifying the Company electronically, telephonically, or in writing of the
intention to do so, indicating the number of shares the Optionee intends to
purchase. Payment sufficient to cover the aggregate option exercise price and
any federal, state, and local taxes required to be withheld by the Company must
accompany the notice of exercise, in one of the three acceptable forms listed in
the first sentence of Section 8(b) below.

 

b.         Payment of the option exercise price may be made by cash, by check,
or by instructing a broker to promptly deliver to the Company the amount of sale
proceeds necessary to pay the aggregate exercise price, all in accordance with
Section 11(c) of the Plan. If the Optionee is an officer of the Company within
the meaning of Section 16 of the Securities Exchange Act of 1934 (the “Exchange
Act”), the Optionee may in addition be allowed to pay all or part of the
exercise price with shares of the Company’s common stock which, as of the
exercise date, the officer has owned for six (6) months or more. Shares used by
officers to pay the exercise price shall be valued at their fair market value on
the exercise date.

 

2

 



 

--------------------------------------------------------------------------------

 

c.         Prior to the issuance of shares upon exercise of this option, the
Optionee shall pay any federal, state, and local income and employment tax
withholding obligations applicable to such exercise. If the Optionee is an
officer of the Company within the meaning of Section 16 of the Exchange Act, the
Optionee may elect to pay such withholding tax obligations by having the Company
withhold shares of the Company’s common stock having a value equal to the amount
required to be withheld. Such an election shall be made in accordance with
Section 11(d) of the Plan.

 

d.         This option may not be exercised for a fraction of a share or for
fewer than the lesser of ten Shares or the amount of shares subject to this
option.

 

e.         An exercise of this option shall be deemed to have occurred upon the
satisfaction of the requirements of subsections (a), (b), and (c) of this
Section 8. Until the issuance (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company) of
the stock certificate evidencing the shares as to which this option was
exercised, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares, notwithstanding the
exercise of this option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of this option. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 14 of the
Plan.

 

9.         Non-Transferability of Option. This option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

10.       No Employment Right. The Optionee acknowledges that neither the fact
of this option grant nor any provision of this option Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon the Optionee any
right with respect to continuation of employment with the Company or to
employment that is not terminable at will. The Optionee further acknowledges and
agrees that the Optionee’s employment with the Company is not for any minimum or
fixed period, is subject to the mutual consent of the Optionee and the Company,
and may be terminated by either the Optionee or the Company at any time, for any
reason or no reason, with or without cause or notice or any kind of pre- or
post-termination warning, discipline or procedure.

 

11.       No Right to Damages. The Optionee acknowledges and agrees that,
regardless of whether the Optionee is terminated with or without cause, notice
or pre-termination procedure or whether the Optionee asserts or prevails on a
claim that the Optionee’s employment was terminable only for cause or only with
notice or pre-termination procedure, the Optionee has no right to, and will not
bring any legal claim or action for, any damages for (a) having to exercise any
vested portion of this option within any period after termination as specified
in Section 4 or (b) cancellation of any unvested, or vested but unexercised,
portion of this option.

 

12.       Acknowledgment. By the Optionee’s acceptance below, the Optionee
acknowledges that the Optionee has received and has read, understood, and
accepted all the terms, conditions, and restrictions of this Agreement, the
Plan, and the current policies referenced in paragraph 2(b) of this Agreement.
The Optionee understands and agrees that this option is subject to all the
terms, conditions, and restrictions stated in this Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion.

 

13.       Board Approval. This option has been granted pursuant to the Plan and
accordingly is subject to approval by an authorized committee of the Board of
Directors. If this option has not already been approved, the Company agrees to
submit this grant for approval as soon as practical. If such approval is not
obtained, this award is null and void.

 

3

 



 

--------------------------------------------------------------------------------

 

14.

Governing Law. This option shall be governed by the laws of the state of Iowa.

 

Executed at Cedar Rapids, Iowa the day and year first above written.

 

 

UNITED FIRE & CASUALTY COMPANY

 

 

 

 

 

Randy A. Ramlo, President and Chief Executive Officer

 

 

OPTIONEE'S ACCEPTANCE:

 

I have read and fully understood this option Agreement and, as referenced in
Section 12 above, I accept and agree to be bound by all of the terms,
conditions, and restrictions contained in this option Agreement and the other
documents referenced in it.

 

 

 

OPTIONEE

 

 

Date: May 21, 2008

 

 

Print Name: Michael T. Wilkins

 

 

 

4

 



 

 